UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7209



EUGENE CREECH, a/k/a Willie James McCoullough,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-94-160-3-MJP)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene Creech, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Creech appeals the district court’s order denying his

motion for sentence reduction on the basis of his post-conviction

rehabilitation.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Creech v. United

States, No. CA-94-160-3-MJP (D.S.C. Aug. 16, 1999).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2